
	

113 S1121 PCS: Fourth Amendment Restoration Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 83
		113th CONGRESS
		1st Session
		S. 1121
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			June 10, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To stop the National Security Agency from spying on
		  citizens of the United States and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fourth Amendment Restoration Act
			 of 2013.
		2.FindingsCongress finds the following:
			(1)The Bill of
			 Rights states in the 4th Amendment to the United States Constitution that
			 The right of the people to be secure in their persons, houses, papers,
			 and effects, against unreasonable searches and seizures, shall not be violated,
			 and no Warrants shall issue, but upon probable cause, supported by Oath or
			 affirmation, and particularly describing the place to be searched, and the
			 persons or things to be seized..
			(2)Media reports
			 indicate that the National Security Agency is currently collecting the phone
			 records of American citizens.
			(3)Media reports
			 indicate that the National Security Agency has secured a top secret court order
			 in April 2013 from a court established under section 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) for the telephone
			 records of millions of American citizens.
			(4)Media reports
			 indicate that President Barack Obama’s Administration has been collecting
			 information about millions of citizens within the borders of the United States
			 and between the United States and other countries.
			(5)The collection of
			 citizen’s phone records is a violation of the natural rights of every man and
			 woman in the United States, and a clear violation of the explicit language of
			 the highest law of the land.
			3.Rule of
			 constructionThe Fourth
			 Amendment to the Constitution shall not be construed to allow any agency of the
			 United States Government to search the phone records of Americans without a
			 warrant based on probable cause.
		
	
		June 10, 2013
		Read the second time and placed on the
		  calendar
	
